Citation Nr: 0626753	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-38 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for a 
partial medial meniscectomy of the right knee, with 
degenerative joint disease.

2.  Entitlement to an initial compensable rating for 
bilateral inguinal hernia repair.

3.  Entitlement to service connection for non-cardiac chest 
pain to include left arm pain.  

4.  Entitlement to an initial compensable rating for left 
knee strain.

5.  Entitlement to an initial compensable rating for lumbar 
spine strain.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Eric S.  Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1982 until 
November 2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.


The issues of entitlement to service connection for non-
cardiac chest pain to include left arm pain, entitlement to 
an initial compensable rating for left knee strain and 
entitlement to an initial compensable rating for lumbar spine 
strain are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
partial medial meniscectomy of the right knee with 
degenerative joint disease has been manifested by complaints 
of pain; objectively, he had flexion to 140 degrees and 
extension to 0 degrees, without evidence of additional 
functional limitation due to pain or weakness and without any 
objective evidence of instability.

2.  Throughout the rating period on appeal, the veteran's 
bilateral inguinal hernia repair has been manifested by 
complaints of intermittent tenderness; objectively, the 
hernia scars were nontender and were not shown to cause 
limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
evaluation for a partial medial meniscectomy of the right 
knee with degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 
5010 (2005).

2.  The criteria for entitlement to an initial compensable 
evaluation for bilateral inguinal hernia repair have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 7804-7805 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

Here the veteran is appealing the initial rating assignment 
as to his right knee and inguinal hernia disabilities.  In 
this regard, because the February 2003 rating decision 
granted the veteran's claims of entitlement to service 
connection, such claims are now substantiated.  As such, his 
filing of a notice of disagreement as to the February 2003 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignments here triggers VA's 
statutory duties under 38 U.S.C.A. §§  5104 and 7105, as well 
as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the veteran of 
what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.
  
The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Ratings Schedule Provisions," set forth 
the relevant diagnostic code (DC) for the disabilities at 
issue (38 C.F.R. § 4.71a, DCs 5256-5262; 38 C.F.R. § 4.118, 
DCs 7804, 7805), and included a description of the rating 
formulas for all possible schedular ratings under those 
diagnostic codes.  The appellant was thus informed of what 
was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings above the 
noncompensable evaluation that the RO had assigned.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher, 
compensable rating for the service-connected disabilities at 
issue.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Further, regarding the duty to assist, the veteran expressed 
his dissatisfaction with his VA examination in communications 
dated in August 2003 and October 2004.  The Board has 
reviewed the examination report and finds it to be thorough.  
Given this, and given that the veteran has not contended that 
his disabilities have worsened since the October 2002 VA 
physical evaluation, the Board finds no need for another 
examination.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

I.  Increased rating- partial medial meniscectomy of the 
right knee, with degenerative joint disease

The veteran is assigned a noncompensable evaluation for 
partial medial meniscectomy of the right knee, with 
degenerative joint disease effective December 1, 2002.  He 
claims entitlement to a compensable evaluation.  

As the present appeal stems from an initial rating 
assignment, the Board must consider the entire time period 
involved, and contemplate staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's right knee disability is rated pursuant to 
Diagnostic Code 5010.  
Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2005).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5161.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

In the present case, VA examination in October 2002 revealed 
right knee flexion to 140 degrees.  The veteran had right 
knee extension to 0 degrees.  

The range of motion findings detailed above do not support a 
compensable evaluation for either flexion or extension of the 
right knee.  However, the Board notes that, in rating 
musculoskeletal disabilities, it is appropriate to consider 
additional limitation of function due to factors such as 
pain, weakness, incoordination and fatigability.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  In the present case, the evidence of record 
reveals complaints of aching in the right knee with  
prolonged walking, as reported by the veteran at his October 
2002 VA examination.  Moreover, the veteran complained of 
tenderness with palpation of the medial joint lines.  
However, patellar compression was negative and there was no 
edema or effusion of the right knee.  Also, there were no 
complaints of discomfort with motion of the right knee.  
Therefore, even when considering additional functional 
limitation, the veteran's right knee disability picture does 
not more nearly approximate a compensable evaluation under 
either Diagnostic Code 5260 or 5261. 

The Board has also considered whether the veteran is entitled 
to a compensable rating under any alternate Diagnostic Code.  
However, as the evidence fails to establish ankylosis, 
Diagnostic Code 5256 is not for application.  Similarly, as 
the evidence fails to demonstrate impairment of the tibia or 
fibula, a higher rating is not possible under Diagnostic Code 
5262.  Finally, as there is no showing of genu recurvatum, 
Diagnostic Code 5263 is inapplicable.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of either flexion or extension 
to a compensable degree.  Thus, assignment of separate 
evaluations for limitation of flexion and extension of the 
right leg is not appropriate here. 

Further regarding the question of entitlement to separate 
evaluations, the Board calls attention to the provisions of 
VA General Counsel opinion 23-97 (VAOPGCPREC 23-97).  That 
opinion provides that a claimant who has arthritis and 
instability of the knee may, in some circumstances, be rated 
separately under Diagnostic Codes 5003 and 5257.  See also 
VAOPGCPREC 9-98.  

In the present case, a separate evaluation under Diagnostic 
Code 5257 is not appropriate.  Although the veteran is 
service-connected for arthritis affecting the right knee, the 
claims file does not contain x-ray evidence of arthritis.  
Indeed, although the veteran complained at his October 2002 
VA examination that his right knee would catch, objective 
findings showed no medial or lateral laxity in the knees.  
Drawer signs were negative at that time.  Moreover, no other 
competent evidence establishes laxity of the right knee.  
Thus, there is no basis for a separate evaluation due to 
instability here.  

In conclusion, the evidence reveals that the veteran's 
partial medial meniscectomy of the right knee, with 
degenerative joint disease is manifested by symptoms 
consistent with the currently assigned noncompensable rating 
under Diagnostic Code 5010.  There is no basis for assignment 
of an increased evaluation.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

II.  Increased rating- bilateral inguinal hernia repair

The veteran is assigned a noncompensable evaluation for 
bilateral inguinal hernia repair, effective December 1, 2002.  
He claims entitlement to a compensable evaluation.  

As the present appeal stems from an initial rating 
assignment, the Board must consider the entire time period 
involved, and contemplate staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's bilateral inguinal hernia disability is rated 
pursuant to Diagnostic Code 7804-7805.  

Under Diagnostic Code 7804, a 10 percent evaluation is 
warranted for scars that are superficial and painful upon 
examination.  Note (1) to that Code section states that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

In the present case, the veteran complained of intermittent 
tenderness of the right groin at his October 2002 VA 
examination.  Objectively, bilateral inguinal scars from a 
previous hernia surgery were noted, but such scars were 
nontender.  No other competent evidence reveals any 
tenderness associated with the bilateral inguinal hernia 
scars.

Based on the above, a compensable evaluation for the 
veteran's service-connected bilateral inguinal hernia scars 
is not warranted under Diagnostic Code 7804.

The Board has also considered whether Diagnostic Code 7805 
may serve as a basis for an increased rating here.  Under 
Diagnostic Code 7805, "scars, other," are to be rated based 
on limitation of function of the part affected.  However, the 
objective evidence of record does not demonstrate any 
limitation of function associated with the inguinal hernia 
scars.  Thus, an increased rating under Diagnostic Code 7805 
is not for application.  

The Board has considered whether any alternate Diagnostic 
Codes could enable a compensable evaluation here.  However, 
as the scars in question do not involve the head, face or 
neck, Diagnostic Code 7800 does not apply.  Moreover, because 
there is no demonstration that the scars cause limited 
motion, Diagnostic Code 7801 is similarly inapplicable.  
Moreover, as there is no demonstration that the veteran's 
bilateral inguinal hernia scars encompass an area exceeding 
144 square inches, a compensable evaluation is not possible 
under Diagnostic Code 7802, for scars other than the head, 
face or neck that are superficial and that do not cause 
limited motion.  Finally, because the scars were not shown to 
be unstable, Diagnostic Code 7803, for superficial unstable 
scars, does not apply.  

The Board has also considered whether a compensable 
evaluation is possible under Diagnostic Code 7338, for 
inguinal hernias.  Under that Diagnostic Code, a 
noncompensable evaluation is appropriate where the evidence 
shows a small, reducible hernia or one without true hernia 
protrusion.  A noncompensable rating also applies where a 
hernia is not operated on but is remediable. 

In order to be entitled to the next-higher 10 percent rating 
under Diagnostic Code 7338, the evidence must demonstrate a 
hernia that is postoperative, recurrent, readily reducible 
and well supported by truss or belt.  

The evidence of record fails to reveal a bilateral hernia 
disability meeting the criteria for the 10 percent evaluation 
under Diagnostic Code 7338.  Indeed, while the veteran did 
undergo bilateral hernia repair during service, there is no 
showing that the hernias are recurrent.  In this regard, it 
is again noted that the veteran complained of intermittent 
tenderness of the right groin at his October 2002 VA 
examination.  However, upon objective examination the testes 
were down bilaterally, without evidence of hernia or masses.  
There were no complaints of tenderness with palpation of the 
testes.  No other evidence of record demonstrates a 
recurrence of the bilateral hernias.

Based on the foregoing, a compensable evaluation for the 
veteran's bilateral hernia disability is not warranted under 
Diagnostic Code 7338.  Moreover, while a note to that 
Diagnostic Code instructs the rater to add 10 percent for 
bilateral involvement, this only applies where the second 
hernia is compensable.  Here neither hernia is compensable 
and as such an additional 10 percent per the note to 
Diagnostic Code 7338 is not for application.  There are no 
other relevant Code sections for consideration.

In conclusion, the evidence reveals that the veteran's 
bilateral inguinal hernia repair is manifested by symptoms 
consistent with the currently assigned noncompensable rating.  
There is no basis for assignment of an increased evaluation.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.




ORDER

An initial compensable rating for a partial medial 
meniscectomy of the right knee, with degenerative joint 
disease is denied.

An initial compensable rating for bilateral inguinal hernia 
repair is denied.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board has reviewed the record and determines that, with 
respect to the veteran's claim of entitlement to service 
connection for non-cardiac chest pain, additional development 
is required in order to satisfy the VCAA.  Specifically, it 
is observed that the veteran was has not received any notice 
letter explaining the evidence necessary to substantiate such 
service connection claim.  Such notice is necessary under the 
VCAA.

It is also observed that a September 2004 rating decision 
granted service connection for left knee strain and for 
lumbar spine strain.  The veteran's VA Form 9 received in 
November 2004, in addition to serving as a substantive appeal 
as to the veteran's right knee, inguinal hernia and chest 
pain claims, is also construed as a notice of disagreement as 
to the initial rating assignments for left knee strain and 
lumbar spine strain.  The evidence of record does not reflect 
that a statement of the case (SOC) has been issued in 
response to the veteran's notice of disagreement, pursuant to 
38 C.F.R. § 19.26 (2005).

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the ... claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  


Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006), Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 
), Mayfield v. Nicholson, 444 F.3rd 1328 
(Fed. Cir. 2006), 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. § 
3.159, and any other applicable legal 
precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim of entitlement to service 
connection for chest pain, to include 
left arm pain.  Such communication should 
also inform him of the division of 
responsibility between him and VA in 
producing or obtaining that evidence or 
information.  The veteran should also be 
advised to send to VA all evidence in his 
possession which pertains to the appeal.  
He should also be provided notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.

2.  Upon completion of the above, 
readjudicate the service connection issue 
on appeal.  Consider all evidence 
received since issuance of the most 
recent Statement of the Case.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  

3.  Issue a SOC, on the appeal initiated 
by the veteran from the September 2004 
rating decision, which granted 
noncompensable evaluations for left knee 
strain and for lumbar spine strain.  The 
veteran and his representative should be 
clearly advised of the need to file a 
substantive appeal if the veteran wishes 
to complete an appeal from those 
determinations.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


